Title: Thomas Jefferson to William Lee, 8 January 1818
From: Jefferson, Thomas
To: Lee, William


                    
                        Dear Sir
                        Monticello
Jan. 8. 18.
                    
                    Your favor of Dec. 15. has been duly recieved, as was at the same time one from mr Keller to whom you have turned over the direction of the company of stocking weavers. having no part in the business respecting mr Stewart’s being taught, except having offered a voluntary contribution for his benefit, without taking any concern in the company, I could only refer mr Keller’s letter to them, and their answer for him. this is done in the inclosed, which is left open for your perusal. the change has been unlucky for mr Stewart from your patriotic views, to mr Keller from whom we were not entitled to expect such; but who, on the contrary will find difficulties enough to struggle with for his establishment, without increasing them by liberalities for which we have no claim, on him. I pray you to have the letter delivered to him and to be assured of my great esteem & respect.
                    Th: Jefferson
                